Citation Nr: 1759130	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-29 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar sprain. 

2.  Entitlement to an initial rating in excess of 10 percent for right hip bursitis with limitation of extension.

3.  Entitlement to an initial rating in excess of 10 percent for left hip bursitis with limitation of extension.

4.  Entitlement to an initial compensable rating for right hip bursitis with limitation of flexion.

5.  Entitlement to an initial compensable rating for left hip bursitis with limitation of flexion.

6.  Entitlement to an initial rating in excess of 10 percent for tinea pedis and granuloma annulare of the bilateral feet (skin disability).

7.  Entitlement to a compensable initial rating for hemorrhoids.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active service from August 2004 to August 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

In April 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  At her hearing the Veteran testified that she had a physical at the Grand Junction VA Medical Center (VAMC) in January 2016.  She also stated she had an appointment scheduled at the Denver VAMC on May 18, 2016.  To date, the claims file does not contain any records from the Denver VAMC or Grand Junction VAMC records subsequent to January 31, 2013.  Additionally, VA notification letters dated from June 2015 through May 2017 indicate that the Veteran receives Chapter 31 benefits.  To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  On remand, all outstanding VA treatment records and the Veteran's vocational rehabilitation folder must be associated with the claims file.  

There also appear to be outstanding private treatment records.  At her April 2016 hearing the Veteran testified that she had received private chiropractic treatment four or five times in the weeks prior to her hearing.  To date, chiropractic records subsequent to March 2014 have not been obtained.  On remand, reasonable efforts should be made to obtain any relevant records.

The Veteran's last VA examination to assess her disabilities was in May 2012.  Additionally, at her hearing the Veteran testified that her disabilities had worsened.  Thus, she should be afforded contemporaneous VA thoracolumbar spine and hip examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Grand Junction VAMC from January 31, 2013 to present as   well as all outstanding records from the Denver VAMC, and associate them with the claims file.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of   such.

2.  Obtain and associate with the claims file the Veteran's VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to submit a completed release form with the names and addresses of any private medical care providers who have treated her for her disabilities on appeal, to include her private chiropractor. After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  After the above is completed to the extent possible, schedule the Veteran for a VA thoracolumbar spine examination to determine the current nature and severity    of her service-connected lumbar sprain.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, and after repetitive use.   The examiner should consider whether there is likely to   be additional range of motion loss during flare-ups and as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Schedule the Veteran for a VA hip examination to determine the current nature and severity of her service-connected bilateral hip bursitis.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss during flare-ups and as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Schedule the Veteran for a VA skin examination to assess the current nature and severity of her service-connected tinea pedis and granuloma annulare.  The claims file must be made available to the examiner for review before the examination.  All indicated tests should be conducted and the results reported.  All pertinent symptomatology and findings must be reported, to include the total body area and total exposed body area affected by the Veteran's tinea pedis and granuloma annulare, and the nature of frequency of any treatment.  If any of the Veteran's service-connected skin conditions (tinea pedis and granuloma annulare), are no longer present, the examiner should state such.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

